In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0082V
                                          UNPUBLISHED


    LAURIE A. SUTHERLAND,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: July 27, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria acellular Pertussis (Tdap)
                                                                Vaccine; Brachial Neuritis
                         Respondent.


Joshua Gillette, Robert E. Lahm PLLC, Syracuse, NY, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

        On January 24, 2020, Laurie Sutherland filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered brachial neuritis and Parsonage
Turner Syndrome resulting from a Tdap vaccination received on May 14, 2018. Petition
at 1; Stipulation, filed July 27, 2021, at ¶¶ 1-2, 4. Petitioner further alleges that she
experienced the residual effects of her injury for more than six months. Petition at 3;
Stipulation at ¶ 4. “Respondent denies that petitioner sustained a brachial neuritis Table
injury, and further denies that the Tdap vaccine caused-in-fact or significantly aggravated
petitioner’s alleged brachial neuritis or any other injury or condition.” Stipulation at ¶ 6.

       Nevertheless, on July 27, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $63,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


LAURIE A. SUTHERLAND,

                       Petitioner,

v.                                                     No. 20-0082V
                                                       Chief Special Brian Corcoran
SECRETARY OF HEALTH AND                                ECF
HUMAN SERVICES,

                       Respondent.




                                         STIPULATION


       The parties hereby stipulate to the following matters:

        1. Petitioner ftled a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program"). The petition

seeks compensation for injuries allegedly related to petitioner's receipt of the tetanus, diphtheria

and acellular pertussis (''Tdap") vaccine, which vaccine is contained in the Vaccine Injury Table

(the ''Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received a Tdap vaccination on May 14, 2018.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered from a Table injury, brachial neuritis, within the

Table timeframe after receiving a Tdap vaccine. Alternatively, petitioner alleges that her

brachial neuritis was caused-in-fact or significantly aggravated by the Tdap vaccine, and that she

experienced the residual effects of this condition for more than six months.
            5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

            6. Respondent denies that petitioner sustained a brachial neuritis '!'able injury, and

further denies that the Tdap vaccine caused-in-fact or significantly aggravated petitioner's

alleged brachia! neuritis or any other injury or condition.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a){l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $63,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. §300aa-15(a).

            9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

            10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,




                                                      2
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(Q, subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreirnbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U .S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U .S.C.

§ 300aa-15(g) and (h).

        13. In return for the payment described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,

executors, administrators, successors and/or assigns, does forever irrevocably and

unconditionally release, acquit and discharge the United States and the Secretary of Health and

Human Services from any and all actions or causes of action (including agreements, judgments,

c !aims, damages, loss of services, expenses and all demands of whatever kind or nature) that

have been brought, could have been brought, or could be timely brought in the Court of Federal

Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq.,

on account of, or in any way growing out of, any and all known or unknown, suspected or

unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted

from, the Tdap vaccine administered on or about May 14, 2018, as allegec! by petitioner in a

petition for vaccine compensation filed on or about February 14, 2020, in the United States Court

of Federal Claims as petition No. 20-0082V.




                                                  3
        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 19~6, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap immuniz.ation caused or significantly

aggravated petitioner's alleged brachia! neuritis or any other injury or condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I



                                                  4
Respectfully submitted,

PETITIONER:


~kLk/ 0/0,
 ARIEA.SlJTHERLAND

ATTORNEYOFRECORDFOR                       AUTHORIZED REPRSENTATIVE
PE     R:                                 OF THE ATTORNEY GENERAL:



                                          HEATHER L. PEARLMAN
                                          Deputy Director
     East Genesee Street                  Torts Branch
 yracuse, NY 13210                        Civil Division
Tel: (315) 472-3434                       U.S. Department of Justice
E-mail: jgillette@lahmlaw.com             P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                 ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                RESPONDENT:
AND HUMAN SERVICES:


D& ~ I D,#Sc-,#~
TAMARA OVERBY                             CAMILLE M. COLLETT
Acting Director, Division of Injury       Trial Attorney
 Compensation Programs (DICP)             Torts Branch
Healthcare Systems Bureau                 Civil Division
Health Resources and Services             U.S. Department of Justice
 Administration                           P.O. Box 146
U.S. Department of Health                 Benjamin Franklin Station
 and Human Services                       Washington, DC 20044-0146
5600 Fishers Lane, 08Nl46B                Tel: (202) 616-4098
Rockville, MD 20857                       E-mail: Camille.M.Collett@usdoj.gov



DA TE:   0:1/2:=thncl




                                      5